In this case there was filed on May 8, 1931, an opinion by MR. JUSTICE DAVIS, concurred in by JUSTICES WHITFIELD, TERRELL, ELLIS and BROWN, and dissented to by CHIEF JUSTICE BUFORD. See Benson v. First Trust  Savings Bank, 105 Fla. 135,134 Sou. Rep. 493.
Petition for rehearing was filed and granted.
Rehearing was had and the case argued before the whole Court. Upon that reconsideration, this Court adopted an opinion which had been prepared for it by MR. JUSTICE WHITFIELD. The opinion of MR. JUSTICE WHITFIELD was filed July 9, 1932, and as filed was concurred in by JUSTICES BUFORD, ELLIS and DAVIS. JUSTICES *Page 169 
TERRELL and BROWN dissented, and filed separate opinions in support thereof.
Upon a further rehearing of this case the Court is now equally divided in opinion as to whether the law of the case should be that stated in the opinion of MR. JUSTICE WHITFIELD, adopted by a majority of this Court, on July 9, 1932, or that stated in the dissenting opinion of MR. JUSTICE TERRELL at that time filed.
The result of the present situation is, that the former judgment of the Supreme Court, heretofore entered on this appeal on July 9, 1932, pursuant to the opinion of MR. JUSTICE WHITFIELD, should be ordered to stand unaltered on second rehearing, in accordance with the principles stated in the case of Florida Motor Lines, Inc. v. Hill, ___ Fla. ___,143 Sou. Rep. 261, 262, where a like situation prevailed.
Judgment of Supreme Court entered on July 9, 1932, adhered to.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.